DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Claims 1-10, 13, 15-20 are amended in the reply filed on 01/04/2022 & 01/21/2022. Claims 21-23 are added in the reply filed 01/04/2022. Claims 11-12 are cancelled in the reply filed 01/04/2022. 
Examiner thanks Applicant for clarifying and amending Examiner’s presented objections and rejections on the record as discussed in the interview on 01/18/2022. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Burrows in addition to previously relied on references below.
Claim Objections
Claim 16 and 17 are objected to because of the following informalities:  Claim 16 recites “a throat portion” but claim 17 claims “the throat;” claim 16 should be “a throat.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "upper manifold, lower manifold, first aperture" in the claim. It is unclear if the inner plate is the same as the upper manifold or the lower manifold. What is the relationship of the inner plate (claimed in claim 1) to the respective manifolds claimed in 8?  Examiner will interpret broadly. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,302,964 to “Umotoy” in view of US 2009/0098276 to “Burrows.”
Claim 1: Umotoy discloses a manifold (interpreted as 130 [faceplate], Fig. 1) comprising an inner plate (130) having: a second plurality of apertures (204 [holes]) formed therethrough (Fig. 2, 5, 9, col. 4, lines, 60-65) from a first side to a second side of the inner plate (130), wherein each second aperture (204) comprises a first diameter at the first side of the inner plate and a second diameter at the second side of the inner plate (see Fig. 2, 9); and a plurality of third apertures (206 [holes]) formed through the inner plate (130), each second aperture (204) of the plurality second apertures (204) being surrounded by third apertures (206) of the plurality of third apertures (206), wherein the plurality of third apertures (206) is fluidly isolated from the plurality of second apertures (204, see col. 2, lines 45-50). 
However Umotoy does not disclose the first diameter of each second aperture at the first side of the inner plate is greater than a first diameter of each third aperture at the first side of the inner plate, and the second diameter of each second aperture at the second side of the inner plate is greater than a second diameter of each third apertures at the second side of the inner plate.
Burrows discloses that the diameter of each first and second apertures can be equal or unequal for the purpose of facilitating laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes (para. [0053]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the optimization and design choice of the above disclosed diameters of the apertures with motivation to facilitate laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes.
Claim 5: The apparatus of Umotoy in view of Burrows discloses wherein a portion of the second plurality of apertures (204, Fig. 9, Umotoy) are surrounded by at least four of the third apertures (206, see Fig. 2, where at least 4 surround any 204).
Claim 8: The apparatus of Umotoy in view of Burrows discloses a gas distribution assembly comprising the manifold (130, Fig. 1, Umotoy) of claim 1, comprising an upper manifold (150 [upper gas distribution plate]) wherein the manifold comprises a lower manifold (148 [lower gas distribution plate]), and each of the second plurality of apertures (604) are adapted to interface with a first aperture (606 [holes]) formed in the upper manifold (150, Fig. 1, col. 4, lines 13-26).
Claim 21: The apparatus of Umotoy in view of Burrows discloses wherein the plurality of third apertures (206, Fig. 4, Umotoy) are disposed in spaces between adjacent second apertures (204) of the manifold (148, see Fig. 4).
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 1, 5, 8, 21 above, and further in view of US 2004/0206305 to “Choi.”
Claims 2-4: The apparatus of Umotoy in view of Burrows does not disclose (claim 2) wherein each of the third apertures include the first diameter and the second diameter, and a throat is formed in the inner plate between the first diameter and the second diameter; (claim 3) wherein the throat has a third diameter that is less than the first diameter and the second diameter; (claim 4) wherein a ratio between the first diameter and the third diameter is about 16:1.
Choi discloses (claim 2) wherein each of third apertures (162 [gas passages], Fig. 2) include a first diameter (first diameter of 210 [first bore]) and a second diameter (second diameter of 212 [second bore]), and a throat (214 [orifice hole]) is formed in the inner plate (158 [gas distribution plate]) between the first diameter (and the second diameter (see Fig. 2 where it is disclosed as claimed); (claim 3) wherein the throat (214) has a third diameter (diameter of 214) that is less than the first diameter and the second diameter (see Fig. 2) for the purpose of being efficiently fabricated in the gas distribution plate with minimal probability of breakage (para. [0041]). Choi also discloses (claim 4) varying the sizing of the third diameter as well as the first and/or second diameters (para. [0038-0040]) for the purpose of changing the deposition rate as necessary (para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the relative diameter requirements as well as optimization of the ratio sizing as taught by Choi with motivation to be efficiently fabricated in the gas distribution plate with minimal probability of breakage and/or change the deposition rate as necessary.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 1, 5, 8, 21 above, and further in view of US 2003/0019428 to “Ku.”
Claim 6: The apparatus of Umotoy in view of Burrows does not disclose wherein the second diameter of the plurality of second apertures includes a tapered opening. 
Ku discloses wherein a second diameter of the plurality of second apertures (second diameter of (44b [outlet], Fig. 2) includes a tapered opening (56 [chamfer]), for the purpose of minimizing stagnation at the outlet of the chamber (para. [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the tapered opening as taught by Ku with motivation to minimize stagnation at the outlet of the chamber.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 1, 5, 8, 21 above, and further in view of US 2006/0011298 to “Lim.”
Claim 7: The apparatus of Umotoy in view of Burrows does not disclose wherein the inner plate is positioned within an outer rim.
Lim discloses wherein an inner plate (240 [injection plate], Fig. 1) is positioned within an outer rim (250/270 [side walls], Fig. 2), for the purpose of forming an air gap to be used as a division line(s) for receiving gas (para. [0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outer rim and configuration as taught by Lim with motivation to form an air gap to be used as a division line(s) for receiving gas.
Claim 9, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,302,964 to “Umotoy” in view of US 2009/0098276 to “Burrows.”
Claim 9: Umotoy discloses a gas distribution assembly, comprising a lower manifold (148 [lower gas distribution plate], Fig. 1, 9) comprising an inner plate (148) having a plurality of second apertures (204) formed therethrough from a first side to a second side of the inner plate (148, Fig. 2, 9), each of the plurality of second apertures (204) being surrounded by at least two third apertures (206) formed through the inner plate (148), an upper manifold (150 [upper gas distribution plate], Fig. 1, 9) disposed above the lower manifold (148), the upper comprising an upper plate (150) having at least one first aperture (606 [holes]) formed therethrough, the at least one first aperture (606) in fluid communication with the plurality of second apertures of the lower apertures (148); wherein the second (204) and third (206) apertures are fluidly isolated from each other (see col. 2, lines 45-50). 
However Umotoy does not disclose wherein the plurality of second apertures includes a first diameter at a first side of the inner plate that is greater than a first diameter of each of the third apertures at the first side of the inner plate, and each of the plurality of second apertures include a second diameter at a second side of the inner plate that is greater than a second diameter of each of the third apertures at the second side of the inner plate. 
Burrows discloses that the diameter of each first and second apertures can be equal or unequal for the purpose of facilitating laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes (para. [0053]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the optimization and design choice of the above disclosed diameters of the apertures with motivation to facilitate laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes.
Claim 15: The apparatus of Umotoy in view of Burrows discloses wherein the at least one first aperture (606, Umotoy, Fig. 9) formed in the upper manifold (150) comprises a plurality of upper apertures (606) extending from a first side of the upper plate (top of 150) to the second side of the upper plate (bottom of 150, see Fig. 9).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 9, 15 above, and further in view of US 2004/0206305 to “Choi.”
Claim 10: The apparatus of Umotoy in view of Burrows does not disclose wherein each of the second apertures include the first diameter and the second diameter, and a throat is formed in the inner plate between the first diameter and the second diameter.
Choi discloses wherein each of second apertures (162 [gas passages], Fig. 2) include a first diameter (first diameter of 210 [first bore]) and a second diameter (second diameter of 212 [second bore]), and a throat (214 [orifice hole]) is formed in the inner plate (158 [gas distribution plate]) between the first diameter (and the second diameter (see Fig. 2 where it is disclosed as claimed) for the purpose of being efficiently fabricated in the gas distribution plate with minimal probability of breakage (para. [0041]) and/or changing the deposition rate as necessary (para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate throat as taught by Choi with motivation to be efficiently fabricated in the gas distribution plate with minimal probability of breakage and/or change the deposition rate as necessary.
Claims 11-12: (Cancelled). 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 9, 15 above, and further in view of US 2003/0019428 to “Ku.”
Claim 13: The apparatus of Umotoy in view of Burrows does not disclose wherein the second diameter of the plurality of second apertures includes a tapered opening. 
Ku discloses wherein a second diameter of the plurality of second apertures (second diameter of (44b [outlet], Fig. 2) includes a tapered opening (56 [chamfer]), for the purpose of minimizing stagnation at the outlet of the chamber (para. [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the tapered opening as taught by Ku with motivation to minimize stagnation at the outlet of the chamber.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 9, 15 above, and further in view of US 2006/0011298 to “Lim.”
Claim 14: The apparatus of Umotoy in view of Burrows does not disclose wherein the inner plate is positioned within an outer rim.
Lim discloses wherein an inner plate (240 [injection plate], Fig. 1) is positioned within an outer rim (250/270 [side walls], Fig. 2), for the purpose of forming an air gap to be used as a division line(s) for receiving gas (para. [0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outer rim and configuration as taught by Lim with motivation to form an air gap to be used as a division line(s) for receiving gas.
Claims 16, 17, 19, 20, 22, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,302,964 to “Umotoy” in view of US 2009/0098276 to “Burrows” and further in view of US 2004/0206305 to “Choi” and US 2006/0011298 to “Lim.”
Claims 16-17, 19: Umotoy discloses a manifold (130 [faceplate], Fig. 1) comprising an inner plate (130), the inner plate (130) having a plurality of second apertures (204 [holes]) formed therethrough from a  a second plurality of apertures (204 [holes]) formed therethrough (Fig. 2, 5, 9, col. 4, lines, 60-65) from a first side to a second side of the inner plate (130), wherein each second aperture (204) comprises a first diameter at the first side of the inner plate and a second diameter at the second side of the inner plate (see Fig. 2, 9); and a plurality of third apertures (206 [holes]) formed through the inner plate (130), each second aperture (204) of the plurality second apertures (204) being surrounded by third apertures (206) of the plurality of third apertures (206), wherein the plurality of third apertures (206) is fluidly isolated from the plurality of second apertures (204, see col. 2, lines 45-50). 
However Umotoy does not disclose the first diameter of each second aperture at the first side of the inner plate is greater than a first diameter of each third aperture at the first side of the inner plate, and the second diameter of each second aperture at the second side of the inner plate is greater than a second diameter of each third apertures at the second side of the inner plate.
Burrows discloses that the diameter of each first and second apertures can be equal or unequal for the purpose of facilitating laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes (para. [0053]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the optimization and design choice of the above disclosed diameters of the apertures with motivation to facilitate laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes.
The apparatus of Umotoy does not disclose (claim 16) wherein each of the third apertures include a throat portion formed in the inner plate between the first diameter and the second diameter; (claim 17) wherein the throat has a third diameter that is less than the first diameter and the second diameter; 
Choi discloses (claim 16) wherein each of third apertures (162 [gas passages], Fig. 2) include a first diameter (first diameter of 210 [first bore]) and a second diameter (second diameter of 212 [second bore]), and a throat (214 [orifice hole]) is formed in the inner plate (158 [gas distribution plate]) between the first diameter (and the second diameter (see Fig. 2 where it is disclosed as claimed); (claim 17) wherein the throat (214) has a third diameter (diameter of 214) that is less than the first diameter and the second diameter (see Fig. 2) for the purpose of being efficiently fabricated in the gas distribution plate with minimal probability of breakage (para. [0041]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the relative diameter requirements as taught by Choi with motivation to be efficiently fabricated in the gas distribution plate with minimal probability of breakage.
The apparatus of Umotoy in view of Burrows and Choi does not disclose (claim 16) the manifold comprising an outer rim surrounding the inner plate; (claim 19) wherein the outer rim comprises a channel extending from an outer diameter of the outer rim to an inner diameter of the outer rim.
Lim discloses wherein (claim 16) the manifold (240/250/270, Fig. 1) comprising an inner plate (240 [injection plate], Fig. 1) is positioned within an outer rim (250/270 [side walls] and outer rim of 240, Fig. 3), (claim 19) wherein the outer rim (250/270 and outer rim of 240) comprises a channel (320 [receiving line], Fig. 3, para. [0051]) extending from an outer diameter of the outer rim (outer diameter of 250/270 and outer rim of 240) to an inner diameter of the outer rim (inner diameter of 250/270 and outer rim of 240), for the purpose of forming an air gap to be used as a division line(s) for receiving gas (para. [0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outer rim, channel, and configuration as taught by Lim with motivation to form an air gap to be used as a division line(s) for receiving gas.
Claim 20: The apparatus of Umotoy in view of Burrows, Choi and Lim discloses a gas distribution assembly (130, Fig. 1, Umotoy), wherein the manifold (130) is a lower manifold (148), wherein the gas distribution assembly further comprises an upper manifold (150) disposed over the lower manifold (148) and each of the plurality of second apertures (204) is adapted to interface with a first aperture (606 [holes]) formed in the upper manifold (150, Fig. 1).
Claim 22: The apparatus of Umotoy in view of Burrows, Choi and Lim discloses wherein the plurality of third apertures (206, Fig. 4, Umotoy) are disposed in spaces between adjacent second apertures (204) of the manifold (148, see Fig. 4).
Claim 23: The apparatus of Umotoy in view of Burrows, Choi and Lim discloses wherein each of the parallel rows alternate between a second aperture (204, Fig. 4, Umotoy) of the plurality of second apertures (204) and a pair of third apertures (206) of the plurality of third apertures (206, see Fig. 4).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows and Choi as applied to claims 16, 17, 19, 20, 22, 23 above, and further in view of US 2003/0019428 to “Ku.”
Claim 18: The apparatus of Umotoy in view of Burrows and Choi does not disclose wherein the second diameter of the plurality of second apertures includes a tapered opening. 
Ku discloses wherein a second diameter of the plurality of second apertures (second diameter of (44b [outlet], Fig. 2) includes a tapered opening (56 [chamfer]), for the purpose of minimizing stagnation at the outlet of the chamber (para. [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the tapered opening as taught by Ku with motivation to minimize stagnation at the outlet of the chamber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718